CERTIFICATION UNDER SECTION 906 OF SARBANES-OXLEY ACT OF 2002 Name of Registrant: Thrivent Series Fund, Inc. In connection with the Report on Form N-CSR for the above-named issuer, the undersigned hereby certify, to the best of her or his knowledge, that: 1. The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Issuer. Date: August 24, 2006 /s/ Pamela J. Moret Pamela J. Moret President Date: August 24, 2006 /s/ Gerard V. Vaillancourt Gerard V. Vaillancourt Treasurer
